Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason For Allowability
Prior art of record, Aithal (US 2008/0019395 A1), does not anticipate the amended independent claim 1**, mutatis mutandis independent claims 6** and 11**, filed on 1st February 2021, as follows:

    PNG
    media_image1.png
    340
    716
    media_image1.png
    Greyscale
  	Please also refer to the applicant’s remarks, specifically pages 6 – 7, that was filed on 1st February 2021.
** The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Edmiston, US 2014/0029625 A1: an integrated circuit device comprising at least one cut-through forwarding module wherein the cut-through forwarding module comprises at least one receiver component arranged to receive data to be forwarded, and to generate a request for transmission of a block of data upon receipt thereof, and at least one controller unit arranged to execute at least one thread for processing requests generated by the at least one receiver component.
2. Thaler, US 2013/0016724 A1: link layer pre-emption wherein frames may be classified to a priority belonging to a preemptive traffic class at their source.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 

/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        25th February 2021